COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ernest W. Rowden, Ernest Matthew Rowden, and IWS Gas
                            and Supply of Texas, Ltd. v. Coastal Welding Supply, Inc.

Appellate case number:      01-17-00842-CV

Trial court case number:    93436-CV

Trial court:                149th District Court of Brazoria County

       Appellants, Ernest W. Rowden, Ernest Matthew Rowden and IWS Gas and Supply
of Texas, Ltd., have filed a notice of appeal of the trial court’s “Order Granting
Temporary Injunction” signed on October 17, 2017. See TEX. R. APP. P. 25.1, 26.1(b).
The appellate record was due in this Court on November 13, 2017. See id. 35.1(b). A
clerk’s record was filed on November 7, 2017; however, a reporter’s record has not been
filed.
       On December 18, 2018, the Clerk of this Court notified appellants that the court
reporter responsible for preparing the reporter’s record had informed the Court that
appellants had not requested a reporter’s record or paid, or made arrangements to pay, for
the reporter’s record. See id. 35.3(b). The Clerk further notified appellants that unless
they provided written evidence that they had paid, or made arrangements to pay, for the
reporter’s record, or provided proof that they are entitled to proceed without payment of
costs by December 28, 2017, the Court might consider the appeal without a reporter’s
record. See id. 37.3(c). Appellants have not responded.
       Accordingly, the Court will consider and decide those issues or points that do not
require a reporter’s record for a decision. See id. 37.3(c). Appellants’ brief is due to be
filed no later than 20 days from the date of this order. See id. 38.6(a).
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: February 8, 2018